Plaintiffs in error were convicted upon an information which charged that they did unlawfully have and keep in their possession certain intoxicating liquors, to wit, sixty-seven quarts of beer and eight quarts of whisky, with the unlawful intent to sell the same. In accordance with the verdict of the jury on the 2d day of December, 1912, the court sentenced each defendant to be confined in the county jail for three months and that each pay a fine of two hundred fifty dollars. From the judgments the defendants appeal. After a careful examination of the various questions raised we are satisfied that under well settled rules, sustained and upheld by the decisions of this court, no error has been committed, to the prejudice of the defendants. The judgments of the county court of Caddo county are therefore affirmed.